DETAILED ACTION
Applicant has amended claims 1, 4, and 10-12. Claims 2-3 and 6-7 have been canceled.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Therefore, the following title has been entered by examiner in order to advance prosecution of instant application, as indicated further below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “receives a first taken image and a second taken image respectively from a first imaging unit and a second imaging unit” in claims 1, 10, and 12, respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as follows. Par. [0031]: imaging unit 10A, which is a monocular camera, includes a lens 11A and an image sensor 12A. The imaging unit 10B, which is also a monocular camera, includes a lens 11B and an image sensor 12B; Par. [0031]: imaging unit 10A, which is a monocular camera, includes a lens 11A and an image sensor 12A. The imaging unit 10B, which is also a monocular camera, includes a lens 11B and an image sensor 12B; Par. [0074-75]: imaging units 10D, 10E that serve as monocular cameras and an imaging unit 10F that serves as a stereo camera are used…. The imaging unit 10F, which serves as a common stereo camera, for example, describe cameras (i.e. imaging units) capable of performing the described functionality.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace Title of the invention with the following:


Allowable Subject Matter
Claims 1, 4-5, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks regarding claims 1, 4-5, and 8-12, and having performed an updated search of prior art, including all feature limitations of amended independent claims 1, 10, and 12, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2015/0109420 A1 and 2015/0355102 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… three-dimensional image processing device comprising:
at least one input interface which receives a first taken image and a second taken image respectively from a first imaging unit and a second imaging unit… execute stereo processing and then output a range image for a common part where an imaging region of the first taken image and an imaging region of the second taken image overlap with each other,

wherein a central part of an imaging region of the first imaging unit and a central part of an imaging region of the second imaging unit are set as non-common parts that do not overlap each other, and
wherein both side parts of the imaging region of the first imaging unit and both side parts of the imaging region of the second imaging unit are set as the common part,
wherein the processor executes motion stereo processing and outputs a range image for each of the central part of the imaging region of the first imaging unit and the central part of the imaging region of the second imaging unit,
wherein an image recognition unit configured to recognize an object by use of each of the range image output through the stereo processing and the range image output through the motion stereo processing, and
wherein the first imaging unit and the second imaging unit are installed in a vehicle,
wherein the imaging direction of the first imaging unit is set toward a transverse direction of the vehicle, and
wherein the imaging direction of the second imaging unit is set toward a transverse direction of the vehicle, the transverse direction opposite to the imaging direction of the first imaging unit.”
Independent claim 10 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… three-dimensional image processing device comprising:

wherein an imaging direction of the first imaging unit, an imaging direction of the second imaging unit, and an imaging direction of the third imaging unit are set toward a horizontal direction,
wherein a part of an imaging region of the first imaging unit and a part of an imaging region of the second imaging unit are set as the common parts, and
wherein the other region of the imaging region of the first imaging unit and a part of an imaging region of the third imaging unit are set as the common parts,
wherein the processor executes motion stereo processing and outputs a range image for each of the central part of the imaging region of the first imaging unit and the central part of the imaging region of the second imaging unit,
wherein an image recognition unit configured to recognize an object by use of each of the range image output through the stereo processing and the range image output through the motion stereo processing, and
wherein the first imaging unit and the second imaging unit are installed in vehicle,
wherein the imaging direction of the first imaging unit is set toward a transverse direction of the vehicle, and

Independent claim 12 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… three-dimensional image processing method,
wherein an imaging direction of a first imaging unit and an imaging direction of a second imaging unit are set toward a horizontal direction,
a central part of an imaging region of the first imaging unit and a central part of an imaging region of the second imaging unit are set as non-common parts that have no overlap with each other,
both side parts of the imaging region of the first imaging unit and both side parts of the imaging region of the second imaging unit are set as common parts that overlap with each other,
a first taken image and a second taken image are acquired respectively from the first imaging unit and the second imaging unit, and
for the common parts between an imaging region of the first taken image and an imaging region of the second taken image, stereo processing is executed to output a range image,
for each of the central part of the imaging region of the first imaging unit and the central part of the imaging region of the second imaging unit, motion stereo processing is executed to output a range image,

wherein the first imaging unit and the second imaging unit are installed in a vehicle,
wherein the imaging direction of the first imaging unit is set toward a transverse direction of the vehicle, and
wherein the imaging direction of the second imaging unit is set toward a transverse direction of the vehicle, the transverse direction opposite to the imaging direction of the first imaging unit.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668